Per Curiam.
Defendant, as appellant, presents for consideration on this appeal nineteen assignments of error based upon like number of exceptions taken during the course of the trial, and to matters occurring in Superior Court. It is noted, however, that in nine cases the exception is to the action of the court in sustaining objections to questions asked in behalf of defendant. In each of these instances the record fails to show what the answer of the witness would have been, so as to indicate its materiality.
After careful consideration the exceptions (1) to denial of motions for judgment as of nonsuit, aptly made, (2) to portions of the charge, (3) to remarks of the judge, (4) to the failure of the trial judge to charge the law in various aspects, and (5) to all others, error for *133which «the verdict and judgment below should be set aside is not made to appear.
Hence in the trial below there is
No Error.
PARKER, J., not sitting.